In the
                        Missouri Court of Appeals
                               Western District
MARK ROWLAND AND BRENDA                    )
ROWLAND,                                   )
                                           )   WD83877
                 Appellants,               )
                                           )   OPINION FILED: March 2, 2021
v.                                         )
                                           )
KEITH A. QUEVREAUX, TRUSTEE                )
OF THE KEITH A. QUEVREAUX                  )
REVOCABLE TRUST U/T/A DATED                )
JULY 23, 2012,                             )
                                           )
                Respondent.                )

               Appeal from the Circuit Court of Boone County, Missouri
                        The Honorable Jonathan H. Jacobs, Judge

 Before Division Three: Karen King Mitchell, Presiding Judge, Gary D. Witt, Judge and
                            Anthony Rex Gabbert, Judge


          Mark and Brenda Rowland (collectively "the Rowlands") appeal from the

judgment of the Circuit Court of Boone County entering summary judgment against the

Rowlands and in favor of the Keith A. Quevreaux Revocable Trust u/t/a/ Dated July 23,

2013 ("Quevreaux Trust") on the Rowlands' claim for reformation of two deeds. We

affirm.
                                             Statement of Facts1

        The Lucreta Olden Revocable Trust ("Olden Trust") owned a farm consisting of

187.61 acres more or less. On October 5, 2006, the Olden Trust executed a deed

conveying a tract of land in the southern portion of the farm to Keith Quevreaux

("Quevreaux") containing 63.73 acres more or less ("Olden-Quevreaux Deed").2 On

December 20, 2006, the Olden Trust executed a deed conveying a tract of land in the

northern portion of the farm to the Rowlands containing 123.88 acres more or less

("Olden-Rowlands Deed"). At some point before the farm was divided, the Rowlands

allege in their petition that they and Quevreaux entered into an oral agreement that a

curved fence line3 would serve as the boundary between the northern and southern tracts

of land. However, the surveyor did not follow the curvature of the fence line when

surveying and describing the property to be conveyed, but instead "shot a straight line"

from one fence post across the farm to another fence post. Approximately .95 acres of

land was between the straight line of the survey and the curve of the fence line (that bows

south of the survey line). The Rowlands leased the northern tract of land to be farmed by

a tenant, and their tenant farmed up to the old fence line until Quevreaux discovered the

discrepancy in December 2013 and the underlying dispute arose.



        1
           "The record below is reviewed in the light most favorable to the party against whom summary judgment
was entered, and that party is entitled to the benefit of all reasonable inferences from the record. However, facts
contained in affidavits or otherwise in support of the party's motion are accepted as true unless contradicted by the
non-moving party's response to the summary judgment motion." Goerlitz v. City of Maryville, 333 S.W.3d 450, 453
(Mo. banc 2011) (quoting Hammack v. Coffelt Land Title, Inc., 284 S.W.3d 175, 177-78 (Mo. App. W.D. 2009)).
         2
           On July 23, 2012, Quevreaux executed a deed conveying the southern tract to himself as trustee of the
Quevreaux Trust.
         3
           The parties dispute whether the proposed boundary line was a "fence line" or a "tree line" because the
fence line had grown up with trees, however, such dispute is irrelevant to our analysis.

                                                         2
       On August 20, 2015, the Rowlands petitioned the circuit court solely requesting

the court to reform the Olden-Rowlands Deed and the Olden-Quevreaux Deed to reflect

the intended boundary, which would remove approximately .95 acres from the southern

tract and add it to the northern tract.

       On February 10, 2020, Quevreaux filed a Motion for Summary Judgment alleging

that the alleged agreement made between the Rowlands and Quevreaux was not in

writing and "was man-to-man." Quevreaux argued in his Suggestions in Support that the

alleged oral agreement between the Rowlands and Quevreaux pre-dates the 2006

transactions and the Statute of Frauds4 barred the reformation. On May 19, 2020, the

circuit court granted summary judgment in favor of Quevreaux and against the Rowlands.

This appeal followed.

                                            Standard of Review

       Inexplicably, while acknowledging that the trial court granted summary judgment,

the Rowlands assert our review is governed by Murphy v. Carron, 536 S.W.2d 30 (Mo.

banc 1976), which governs judgments entered following a bench-trial. However, our

standard of review is governed by Goerlitz v. City of Maryville, 333 S.W.3d 450, 452-53

(Mo. banc 2011), which provides:

       The trial court makes its decision to grant summary judgment based on the
       pleadings, record submitted, and the law; therefore, this Court need not
       defer to the trial court's determination and reviews the grant of summary
       judgment de novo. In reviewing the decision to grant summary judgment,
       this Court applies the same criteria as the trial court in determining whether
       summary judgment was proper. Summary judgment is only proper if the
       moving party establishes that there is no genuine issue as to the material

       4
           Missouri's Statute of Frauds is contained in Section 432.010 R.S.Mo. (2016).

                                                         3
       facts and that the movant is entitled to judgment as a matter of law. The
       facts contained in affidavits or otherwise in support of a party's motion are
       accepted as true unless contradicted by the non-moving party's response to
       the summary judgment motion. Only genuine disputes as to material facts
       preclude summary judgment. A material fact in the context of summary
       judgment is one from which the right to judgment flows.

(internal quotation marks and citations omitted).

                                        Discussion

       The Rowlands raise three points on appeal. First, they assert the circuit court erred

in granting summary judgment in favor of Quevreaux arguing the circuit court misapplied

the law in that the court based its decision on the premise that the Statute of Frauds

prohibits the reformation of a misdescribed boundary in deeds of adjoining properties

based on mutual mistake when the parties had orally agreed to the boundary line.

Second, they argue the trial court erred in granting summary judgment in favor of

Quevreaux because it implicitly misstated the law in that the court necessarily based its

decision on the premise that reformation of a misdescribed boundary in deeds of

adjoining properties based on mutual mistake was prohibited by the Statute of Frauds

since the parties had orally agreed to the boundary. Finally, the Rowlands allege the

circuit court erred in granting summary judgment in favor of Quevreaux because it

misapplied the law to the facts in that the court ruled that reformation of a misdescribed

boundary in deeds of adjoining properties was prohibited by the Statute of Frauds in that

both the deeds had already been executed and recorded, and full performance takes this

case "out of the statute of frauds."




                                             4
       But, "[a] summary judgment, like any trial court judgment, can be affirmed on

appeal by any appropriate theory supported by the record." Mo. Bankers Ass'n, Inc. v. St.

Louis Cnty., 448 S.W.3d 267, 270-71 (Mo. banc 2014). Because there is no genuine

issue of material fact on the record before us and because Quevreaux is entitled to

judgment as a matter of law, summary judgment is appropriate, and the issue of whether

the Statute of Frauds prohibits the reformation of the deed in the instant case is irrelevant.

       To establish a claim for reformation, a petitioner must demonstrate: (1) a

preexisting agreement between the parties, (2) a scrivener's error in drafting the

agreement, and (3) that the mistake was mutual as between the grantors and the grantees.

Ethridge v. TierOne Bank, 226 S.W.3d 127, 132 (Mo. banc 2007) (emphasis added).

"Reformation of a written instrument is an extraordinary equitable remedy and should be

granted with great caution and only in clear cases of fraud or mistake." Id. (quoting

Morris v. Brown, 941 S.W.2d 835, 840 (Mo. App. W.D. 1997). Furthermore, it is well

established that the power to reform written instruments "is limited to the original parties

or those claiming in privity under them[.]" Swearengin v. Swearengin, 202 S.W. 556, 557

(Mo. 1918) (citing Brown v. Tuschoff, 138 S.W. 497 (Mo. 1911); Sicher v. Rambousek,

91 S.W. 68 (Mo. 1906)); Robo Sales, Inc. v. McIntosh, 495 S.W.2d 420, 423 (Mo. 1973);

US Bank, N.A. v. Smith, 470 S.W.3d 17, 25 (Mo. App. W.D. 2015).

       The Rowlands alleged in their own statement of uncontroverted facts, which fact

was admitted by Quevreaux, that:

       The real estate contracts resulting in the division of the Lucretea [sic] Olden
       Revocable Trust farm in 2006 were not between [the Rowlands] and
       [Quevreaux, the parties] herein but rather were between the Trustee of the

                                              5
       Olden Trust, their common grantor, and [the Rowlands] and [Quevreaux]
       respectively. . . .

       In Hadlock v. Poutre, 423 A.2d 835, 836 (Vt. 1980), the MacKays owned a tract

of land, and they conveyed one acre of that land to the Thompsons. Id. at 836. The

MacKay-Thompson deed described the boundary as providing 200 feet of road frontage,

running from an iron pin at the corner of an adjoining lot to another iron pin, but the iron

pins did not exist. Id. Subsequently, the MacKays sold another portion of the land to the

Emerys, and the Emerys subsequently conveyed part of this property to the Poutres. Id.

Before the conveyance to the Emerys, the MacKays had built a horse fence, which was

located on Thompsons' property according to the MacKay-Thompson Deed. Id. The

Poutres relied on MacKay's and Emery's statements that the horse fence was the

boundary line and constructed a barn on a portion of land that had been deeded to the

Thompsons. Id. The Hadlocks purchased the Thompson property three years after the

barn had been built and commissioned a survey. Id.

       The Poutres petitioned the court to reform the MacKay-Thompson deed to reflect

the horse fence was the intended boundary line, but the court held that "the right to seek

reformation of a deed is limited to the original parties to the deed and their successors in

title," and held that parties not in the chain of title to the relevant deed lacked standing to

seek reformation of that deed. Id. at 837 (citing Hilton v. Hilton, 41 S.E.2d 880 (Ga.

1947)). The court reasoned that because the MacKay-Thompson deed preceded all of the

other deeds, the MacKays could not convey land which they had previously conveyed to




                                              6
another party. Id. Thus, the court concluded that the boundaries of the Thompson

property could not be altered by the subsequent MacKay-Emery deed. Id.

       Similarly, in the instant case the Rowlands bring a claim of reformation pertaining

to the Olden-Quevreaux Deed and the Olden-Rowlands Deed claiming that

approximately .95 acres of land conveyed in the Olden-Quevreaux Deed should have

been conveyed in the Olden-Rowlands Deed because the Rowlands and Quevreaux had

orally agreed the fence line would be the boundary. However, just as in Hadlock, the

Rowlands are not in the chain of title for the property conveyed through the Olden-

Quevreaux Deed and thus cannot seek reformation of the Olden-Quevreaux Deed.

Furthermore, the Olden Trust could not have conveyed the disputed .95 acres in the

Olden-Rowlands Deed, because the Olden Trust had already conveyed that property

months prior.    See Koviak v. Union Elec. Co., 442 S.W.2d 934, 939 (Mo. 1969)

(landowner could not defeat another's title by conveying property she did not own).

Further, the Olden Trust, which was a party to each of the deeds in question is not a party

to this case and Rowlands has not alleged nor proven that the Olden Trust shared any

mistaken belief as to the property conveyed by the two deeds.

       Moreover, "[t]o establish a mutual mistake, . . . 'it is sufficient to show [the parties

to the transaction] agreed to accomplish a particular object by the instrument to be

executed and that such instrument, as executed, is insufficient to effectuate their

intention." Fastnacht v. Ge, 488 S.W.3d 178, 185 (Mo. App. W.D. 2016) (quoting

Thompson v. Koenen, 396 S.W.3d 429, 434 (Mo. App. W.D. 2013)). Here, there is no

allegation that the Rowlands and Quevreaux ever intended to memorialize their separate

                                              7
agreement. Therefore, because the Rowlands and Quevreaux entered into a separate

agreement and were not in privity with one another in either the Olden-Rowlands Deed or

the Olden-Quevreaux Deed, the Rowlands have failed to satisfy the third prong necessary

to raise a claim of reformation—that the mistake was mutual between the grantors and

grantees—the Rowlands' claim for reformation fails as a matter of law.

                                      Conclusion

      We affirm.


                                        __________________________________
                                        Gary D. Witt, Judge

All concur




                                           8